DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification should contain headings as per standard U.S. Patent Office practice, such as Background of the Invention, Summary of the Invention, Detailed Description of the Drawings, Detailed Description, etc..  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

13 recites the limitation "the deviation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites the limitation "the actually determined effect measure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the deviation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the determined effect measure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 18 are rejected merely due to their dependencies from Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO document No. 2006/085047 to Bailey et al.
Regarding Claim 1, Bailey et al disclose a method for actuating a friction brake (see Figure 1), wherein for a braking operation, a brake pad 10 arranged on a pressing device 13 of the friction brake is pressed against a friction surface of the friction brake and the pressing device 13 for the braking operation is driven by an actuating device 14 of the friction brake, wherein for a braking operation to achieve a predetermined effect 
Regarding Claim 2, Bailey et al further disclose that the actuation measure to be adjusted is increased or decreased depending on the shift of the contact point (see page 4 lines 14-23 and page 12 line 19 – page 13 line 11).
Regarding Claim 9, Bailey et al further disclose that, at the end of the braking operation a remaining deviation between the predetermined effect measure and the effect measure determined at the end of the braking operation is compensated for (see page 10 lines 4 et al and Figure 3).
Regarding Claim 10, see page 10 lines 4 et al.
Regarding Claim 11, see page 10 lines 15-19.

Regarding Claim 14, Bailey et al further disclose that an adjustment measure is derived from the deviation, with which the air gap is adjusted using a wear adjuster and/or the pressing device 13 (see page 10 lines 4 et al and page 12 lines 19 et al).
Regarding Claim 15, see Claim 1 above.
Regarding Claim 16, see Claims 9 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document No. 2006/085047 to Bailey et al in view of PG Publication No. 2016/0053839 to Putz.
Regarding Claim 3, Bailey et al disclose most all the features of the instant invention as applied above and further including that the effect measure is determined at the end of the braking operation (see page 10 lines 4 et al).

Putz is relied upon merely for his teachings of a method for actuating a friction brake, wherein, for a determination of an effect measure, kinetic energy of an actuating device 20/21 is at least partially taken into account for the braking operation (see paragraphs 0016, 0047, and 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of Bailey et al so that, for the determination of the effect measure, kinetic energy of the actuating device is at least partially taken into account for the braking operation as taught by Putz in order to switch the actuator over to decelerate in order to influence the time sequence of the braking effect for achieving the setpoint position or setpoint braking effect.  Thus, a desired setpoint position or braking effect can be achieved at a desired residual speed with better accuracy.
Regarding Claim 4, Putz further discloses that the kinetic energy of the actuating device 20/21 required to overcome the air gap is taken into account when determining the effect measure (see paragraphs 0016, 0047, and 0048).
Regarding Claim 12, Bailey et al do not disclose that, using the thermal model, the stiffness of the friction brake, or parts thereof, which changes due to changed temperatures, is determined and the changing stiffness is taken into account when actuating the friction brake.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of Bailey et al so that, using the thermal model, the stiffness of the friction brake, or parts thereof, which changes due to changed temperatures, is determined and the changing stiffness is taken into account when actuating the friction brake as taught by Putz in order to account for undesirable losses of brake actuation and based on the knowledge of these losses, a correction to the braking effect can be made.
Regarding Claim 17, see Claim 3 above.
Regarding Claim 18, see Claim 4 above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document No. 2006/085047 to Bailey et al.
Regarding Claim 6, Bailey et al disclose most all the features of the instant invention as applied above, and further including that, during braking operation, a mechanism acts at least temporarily on the pressing device 13 and the effect of the mechanism is taken into account when determining the effect measure (see page 11 lines 16-26, wherein the effect of the ball screw device in the actuator 14 acts on the pressing device 13 and the effect of this is taken into account when determining the effect measure).
However, Bailey et al do not disclose that the mechanism is a spring.
.

Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,939,978 to Kyrtsos, U.S. Patent No. 7,011,186 to Frentz et al., PG Publication No. 2009/0084637 to Bailey et al., and PG Publication No. 2015/0114771 to Putz all disclose methods for actuating friction brakes similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/10/22